Exhibit 10.2

 

LOGO [g36369g25j10.jpg]

September 01, 2015

Dr. Peter Daddona

 

Re: Amendment No. 4 to Employment Agreement

Dear Pete:

This letter agreement (this “Amendment No.4”) amends certain provisions of your
employment letter agreement with ZP Opco, Inc., a Delaware corporation formerly
named Zosano Pharma, Inc. (the “Company”), and Zosano Pharma Corporation, a
Delaware corporation formerly named ZP Holdings, Inc. (“Parent”), dated May 11,
201 2 (the “Original Agreement”), as amended by the letter agreements dated
January 6, 2014 (“Amendment No.1”), January 16, 2014 (“Amendment No. 2”) and
May 29, 2015 (“Amendment No.3”) among you, the Company and Parent. The Original
Agreement, as amended by Amendment No. 1, Amendment No. 2 and Amendment No. 3,
is referred to herein as the “Employment Agreement.”

You have notified the Chief Executive Officer of the Parent (the “CEO”) that you
desire to resign as an employee of the Company on December 31, 2015, and become
a scientific advisor of the Company on January 1, 2016 (the “Advisor Start
Date”). You, the Parent and the Company agree to execute and deliver to each
other, on or shortly before December 31, 2015, the Scientific Advisor Agreement
attached hereto as Exhibit A.

Between now and the Advisor Start Date, you will support the CEO in connection
with the transition of your duties to your successor as determined by the CEO.

Except as expressly amended by this Amendment No. 4, the Employment Agreement
remains in full force and effect and otherwise unchanged. The Employment
Agreement shall, together with this Amendment No.4, be read and construed as a
single document. This Amendment No. 4 may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. This Amendment No.4 shall be governed
and construed in accordance with the laws of the State of California, without
regard to the conflict of laws principles thereof.

[signature page follows]

 

ZOSANO PHARMA

 

CORPORATION

 

34790 ARDENTECH COURT

 

FREMONT CA 94555

 

PH: 510.745.1200

 

FX: 510.952.4632



--------------------------------------------------------------------------------

Please indicate your agreement to this Amendment No. 4 by signing below and
returning a copy of this letter to the Company at your earliest convenience.

 

Very truly yours, ZP OPCO, INC. By:  

/s/ Vikram Lamba

Name:   Vikram Lamba Title:   President and CEO ZOSANO PHARMA CORPORATION By:  

/s/ Vikram Lamba

Name:   Vikram Lamba Title:   President and CEO

Acknowledged and agreed by:

 

/s/ Peter Daddona

Peter Daddona